                 Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.4 Page 1 of 24
RECEIVED     9/17/2020

                             FILED      9/17/2020
                             14th CIRCUIT           COURT
                             MUSKEGON        COUNTY
                                                                            Orlglnal - Court                                       'WSIB-
           Approved, SCAO                                                   1st copy - Defendant                                                            CCR-SfiC

                  STATE OF MICHIGAN                                                                                                   EPSSes"
                                  JUDICIAL DISTRICT
                                                                                SUMMONS                                         2020-003645-CZ
          I4th                     JUDICIAL CIRCUIT
                                  COUNTY PROBATE

         Court address                                                                                                                                                Court telephone no.
         Muskegon County Circuit Court, 990 Terrace Street, Muskegon, MI 49442                                                                                        (231)724-6251

     .   IPlalntlfPs name(s), address(es), and telephone no(s).                                 Defendant's name(s), address(es), and telephone no(s).

          Stacey Hilton and Good Moos LLC                                                       Ann Meisch
          1698 Sanford Street                                                                   933 Terrace Street
                                                                                       v
          Muskegon, MI 49441                                                                    Muskegon, MI 49440

                                                                                                 (231)724-6705
         PlalnUfTs attorney, bar no., address, and telephone no.
          Bradford W. Springer (P67201)                                                                       Case Assigned                           to:
          Scholten Fant                                                                                       Annette                 Rose        Smedley

          100 N. Third Street, P.O. Box 454
          Grand Haven, MI 49417
          (616) 842-3030    (bspringer@schoitenfant.com)

          Instructions: Check the items below that apply to you and provide any required Information. Submit this form to the court clerk along with your complaint and,
          if necessary, a case Inventory addendum (form MC 21), The summons section will be completed by the court clerk.


          Domestic Relations Case                                                                                       '
             There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
             family members of the person(s) who are the subject of the complaint.
             There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
             the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
             confidential case inventory (form MC 21) listing those cases.
             It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
             the family or family members of the pereon(s) who are the subject of the complaint.

          Civil Case
             This is a business case in which all or part of the action Includes a business or commercial dispute under MCL 600.8035.
             MDHHS and a contracted health plan may have a right to recover expenses in this case, i certify that notice and a copy of
             the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.1 06(4).
         0 There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged In the
             complaint.                               •
             A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

             been previously filed In Dthis court,                                                                                                                         Court, where

             it was given case number                                            and assigned to Judge

             The action          remains         is no longer pending.

          Summons seollon completed by court clerk.                              SUMMONS


          NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
          1. You are being sued.
          2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
             serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
             served outside this state).                                                                                    .     yl              ,               j
          3. If you do not answer or take other action within the time allowed, judgment may be jentefoti' ^gaihsl^qu far the relief
             demanded in the complaint.                   •                                                                                                       \
          4. If you require special accommodations to use the court because of a disability gf ffVo" reqUi^ b^oireigpijariguage Interpreter
             to help you fully participate in court proceedings, please contact the court immediately to makeairangements.
         Pi5?3ai                              |Expiration data*                    jCattaM                         \q j.                                              «»JO
          •This summons Is Invalid unless served on or before Its expiration date. This document —*                               '        — -                !
                                                                                                                 /ppn
         MC01     (9/19) SUMMONS                                                                     efHri09(B);                                                                ICR 2.105
                                                                                                                                 ' S 5 .i <- 'v
                                                                                                              Seal - 9/17/2020
                                                                                                              LARSENLI 9/17/2020
                                                                                                              3:26:50                 PM
       Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.5 Page 2 of 24


                                                                                                                        SUMMONS
                                                                                                               Case No. 2020-003645-CZ
                                                              1 PROOF OF SERVICE]
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.

                                            CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                        OFFICER CERTIFICATE                                 OR                        AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed                       Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2]),                               adult, and I am not a party or an officer of a corporate
and that:     (notarization not required)                                               party (MCR 2.1Q3[A]), and that: (notarization required)

    I served personally a copy of the summons and complaint,
    I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,

together with
                 List all documents served with the summons and complaint

                                                                                                                                on the defendants):

Defendant's name                                    Complete address(es) of sen/Ice                                             Day, date, time




    I have personally attempted to serve the summons and complaint, togetherwith any attachments, on the following defendant(s)
    and have been unable to complete service.
Defendant's name                                    Complete addresses) of service                                              Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.

Service fee             Miles traveled Fee
                                                                                Signature
$

Incorrect address fee   Miles traveled Fee               TOTAL FEE              Name (type or print)
$                                                        $
                                                                                Title

Subscribed and sworn to before me on                                                                                            _ County, Michigan.
                                                 Date

My commission expires:                                             Signature:
                                Date                                                Deputy court clerk/Notary public

Notary public, State of Michigan, County of

                                                        ACKNOWLEDGMENT OF SERVICE
I acknowledge that I have received service of the summons and complaint, together with
                                                                                                                  Attachments

                                                             on
                                                                  Day, date, time

                                                                       on behalf of
Signature
Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.6 Page 3 of 24




                                    STATE OF MICHIGAN

              IN THE CIRCUIT COURT FOR THE COUNTY OF MUSKEGON



Stacey Hilton, and
Good Moos LLC,                                       Case No. 2020-003645-CZ

                                                            Case Assigned     to:
       Plaintiffs,
                                                     Hon    Annette Rose Smedley
       v.



Ann Meisch,                                          Complaint and Jury Demand

       Defendant.




Bradford W. Springer (P67201)
SCHOLTENFANT
Attorneys for Plaintiffs
100 North. Third Street; P.O. Box 454
Grand Haven, Michigan 49417-0454
Telephone: 616/842-3030



                                 Complaint and Jury Demand

               There is no other pending or resolved civil action arising out of the
               transaction or occurrence alleged in this complaint.



       Plaintiffs, Stacey Hilton and Good Moos LLC, for their complaint against the defendant,

Ann Meisch, respectfully state as follows:

                                          Introduction


        1.     This is a cause of action brought under 42 U.S.C. Section 1983 to remedy

defendant's violation of plaintiffs' civil rights under the First and Fourteenth Amendments when

defendant retaliated against plaintiffs for exercising their First Amendment rights to free speech,

to associate and assemble, and to petition the government for a redress of grievances.



                                                 1
    Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.7 Page 4 of 24




                                             Parties


       2.      Plaintiff Stacey Hilton is an individual residing in the City of Muskegon.


       3.      Plaintiff Good Moos LLC is a Michigan limited liability company. Ms. Hilton is


the registered agent.


        4.     Defendant Ann Meisch was at all times relevant to this complaint the City Clerk


for the City of Muskegon and acting under color of state law.       She is sued in her individual


capacity. On information and belief, Ms. Meisch resides in Muskegon County.

                                           Jurisdiction


        5.      This Court has jurisdiction. See, e.g., MCL 600.605.


        6.      This Court's jurisdiction is concurrent to the jurisdiction that a federal district

court could exercise over this Section 1983 claim. Maine v. Thiboutot, 448 U.S. 1, 3 n.l (1980);


Martinez v. State of California, 444 U.S. 277, 283 n.7 (1980).

                                              Venue


        7.      Venue is proper in this Court. E.g. MCL 600.1621; MCL 600.1627.

                                             Count I:
                    Defendant's Liability under 42 U.S.C. Section 1983—
      Violation of First and Fourteenth Amendments for First Amendment Retaliation


        8.      Plaintiffs incorporate by reference paragraphs 1-7, above.

         9.     Ms. Hilton is a nurse, but in order to generate supplemental income and to pursue

 a longtime goal of owning her own business, she formed an ice cream business in 2019 called

 Good Moos LLC.


         10.    Ms. Hilton leased a chalet for her new business in the City of Muskegon's


 Western Market program for the 2019 season.




                                                  2
   Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.8 Page 5 of 24




       11.      The Western Market program is designed to attract and foster small businesses


and create retail shopping in downtown Muskegon.


       12.      The City seeks to accomplish this goal by offering 17 small rental units (called

"chalets") along Western Avenue in downtown Muskegon for lease to small businesses at a


reduced rate.


        13.     The Western Market program is administered by the City Clerk' s Office.


        14.     Ms. Meisch, the City Clerk, manages the City Clerk's Office and the Western


Market program.


        15.     Ms. Hilton signed the lease agreement for plaintiffs. Ms. Meisch signed the lease

agreement for the City. A copy of the lease is attached as Exhibit A.


        16.     As a family-friendly establishment, and to make her business more inviting, Ms.


Hilton made sidewalk chalk available to her customers and their children to color the sidewalk

near plaintiffs' chalet while enjoying ice cream.


        17.      In addition, Ms. Hilton's associate, Diane Neas, routinely chalked friendly,


positive, and inspirational messages on the sidewalk near plaintiffs' chalet.

         18.     Ms. Meisch was aware of the chalking, as she routinely visited the Good Moos

 chalet and complimented Ms. Hilton and Ms. Neas on the positive atmosphere they were


 creating.


         19.     Indeed, pictures of several of these chalk messages were featured on the City's


 website promoting Western Market.


         20.     On information and belief, Ms. Meisch posted these pictures on the City's website


 promoting Western Market or authorized and approved the posting of these pictures.




                                                    3
   Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.9 Page 6 of 24




       21.     On August 6, 2019, in response to the mass shootings in El Paso, Texas and


Dayton, Ohio, and in reaction to additional incidents of gun violence occurring nationwide in the

summer of 2019, this aroused sorrow and frustration in Ms. Hilton and Ms. Neas over the


continued senseless loss of lives. Ms. Neas felt compelled to chalk a message on the sidewalk


near plaintiffs' chalet, imploring political leaders to take action to end gun violence.

       22.     When Ms. Meisch learned of the message, she immediately called Ms. Hilton and


told her to remove it.


        23.    Not wanting to offend the City Clerk in charge of the Western Market program,


Ms. Hilton immediately complied and removed the message.

        24.     However, as Ms. Hilton reflected on this, she felt silenced on an issue important


to her, and she wanted her voice to be heard.

        25.     So, after removing the message at the chalet, Ms. Hilton went with Ms. Neas that


 same afternoon to Muskegon City Hall.

        26.     There, on the public sidewalk in front of City Hall at 933 Terrace Street, Ms. Neas


 peacefully chalked the same message, urging public officials to act to end gun violence.

        27.     While Ms. Neas was doing this, Ms. Meisch came out of City Hall and took Ms.


 Neas's and Ms. Hilton's picture.


        28.     Ms. Meisch asked them if they really wanted to do this.


        29.     Ms. Meisch asked them this question in a disapproving manner.

         30.    Ms. Meisch asked them this question in a threatening manner (not physically

 threatening, but threatening all the same).


         31.     Ms. Meisch told them that this could affect their application to renew their lease


 for their chalet for the 2020 season.




                                                   4
   Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.10 Page 7 of 24




       32.       Plaintiffs' application to renew their lease of their chalet for the 2020 season was

indeed denied.


       33.       Ms. Meisch informed Ms. Hilton in March of 2020 that a "selection committee"


decided not to grant plaintiffs' application to renew the lease for their chalet.


        34.      In place of Ms. Hilton and her business, the application of another ice cream

business was granted instead.


        35.      The City's practice in administering the Western Market program had been to


give first priority to successful businesses already in the program wishing to return.

        36.      The denial of plaintiffs' renewal application was very disappointing to Ms. Hilton


and essentially put her out of business. She had borrowed significant sums to start her business,

and she had invested in the necessary but expensive equipment and products. Her business was

new and just getting off the ground, and she was looking forward to the continued growth she

was expecting that would have allowed her to recoup her expenses, turn a profit, and eventually

expand to a brick-and-mortar location in the City.


        37.       All of these goals were realistic and achievable based on her revenues and success


in the Western Market chalet in plaintiffs' first season.

        38.       All of these goals were in line with the very purpose of the Western Market

 program in the first place, i.e., supporting economic development and small business incubation

 in the City's downtown by providing low-cost space to fledgling small businesses with

 promising futures.


         39.      Instead, as a result of the denial of her renewal application, Ms. Hilton was left

 without affordable space and with a balance on a loan from her bank, requiring her to sell much

 of her most expensive equipment, leaving her unable to continue her business at this time.




                                                    5
   Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.11 Page 8 of 24




       40.     The real and motivating reason Ms. Hilton's application was denied is because


Ms. Meisch followed through on her threat that plaintiffs' lease would not be renewed in

retaliation for plaintiffs having exercised their core First Amendment rights.

       41.     In a March 2, 2020 email from Ms.             Meisch to the City of Muskegon


Commissioners and apparently copied to the chalet selection committee, Ms. Meisch claimed

that the primary reason the committee decided to reject plaintiffs' renewal application is because,

according to Ms. Meisch, plaintiffs' ice cream busines was not open as often as it should have

been in the fall/winter months because of cold weather.

        42.     Ms. Meisch concedes in the same message that she did not keep track of any


alleged missed days.


        43.     A copy of defendant's March 2, 2020 email is attached as Exhibit B.

        44.     Defendant's suggestion that plaintiffs missed numerous days is false.


        45.     In fact, plaintiffs missed only two days that they are aware of.

        46.     This is less than the five days plaintiffs were allowed to miss as "grace days"

 under the lease agreement with the City.

        47.     In her March 2, 2020 email, Ms. Meisch specifically mentions the following:

                a.      Ms. Hilton's and Ms. Neas's political chalking on the sidewalk in front of

                        City Hall;


                b.      what Ms. Meisch describes as Ms. Neas's "disturbing" private Facebook

                        comments regarding her political disagreements with a local priest

                        concerning the issues of abortion and immigration; and




                                                   6
 Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.12 Page 9 of 24




             c.       Ms. Hilton's and Ms. Neas's previous request (during the time they were


                         renting their chalet) to hold a voter registration drive at their chalet, which

                         Ms. Meisch admitted she did not allow.


                    1.           Ms. Meisch concedes that at the beginning of plaintiffs' lease


                                 period, Ms. Meisch had said that a voter registration drive would

                                 be a possibility at that location.


                                 Ms. Meisch changed her mind to "no" after the chalking incident

                                 in front of City Hall.


                   iii.          Defendant refused to allow plaintiffs' request to conduct a voter


                                 registration drive.


                   iv.           This is despite the fact that, according to the City's own website,


                                 the   City   Clerk's       Office   itself conducts   neighborhood   voter


                                 registration drives,        [https://www.muskegon-mi.gov/departments/citv-


                                 clerk/. accessed September 2, 2020.]


                    v.           No ordinance or other law prohibited plaintiffs from conducting a


                                 voter registration drive.


                    VI.           Defendant had no lawful basis to deny plaintiffs' request to


                                  conduct a voter registration drive.


       48.     Ms. Meisch' s March 2, 2020 email mentions all three of these First Amendment


issues listed in subsections (a) through (c) in the preceding paragraph, even though she claims in

the same email that the reason the committee rejected plaintiffs' renewal application is because

plaintiffs were not open enough in the cold weather months.




                                                        7
  Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.13 Page 10 of 24




       49.       Ms. Meisch's March 2, 2020 email is her attempt to cover up and "paper over"


the real reason plaintiffs' renewal application was rejected.


        50.      Defendant's email is an admission proving retaliation.

        51.      If not being open enough were the real reason for the rejection of plaintiffs'

renewal application, none of the three incidents described above that Ms. Meisch discussed in

her March 2, 2020 email to the City Commission would be relevant or appropriate to mention for

any proper purpose.



        52.      Although Ms. Meisch's discussion of all three of these First Amendment issues

listed above is concerning, the fact that she would present the City Commission with Ms. Neas's


private Facebook posting regarding the expression of her deeply personal and strongly-held


political views about the mistreatment of immigrant children—which has nothing to do with Ms.

Neas's interaction with Ms. Meisch or plaintiffs' chalet renewal application-             -is particularly


disturbing.


        53.      In Ms. Meisch's March 2, 2020 email, Ms. Meisch states that she is not a voting

 member of the committee "but I was present to present the applications."

         54.      This is a failed attempt by Ms. Meisch to distance herself from the committee or


 to argue that it acted separately from her or that she did not influence its decision.

         55.      In fact, the committee is simply a staff committee.


         56.      In fact, the committee is not a public body.

         57.      In fact, Ms. Meisch makes recommendations to the committee to act on the


 applications.


         58.      In fact, the committee follows Ms. Meisch's recommendations.




                                                    8
  Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.14 Page 11 of 24




       59.     On information and belief, Ms. Meisch recommended that the committee deny


plaintiffs' renewal application.


       60.     In other words, even though it may be true that the committee, not Ms. Meisch,


"voted" to reject plaintiffs' renewal application, the committee simply acted as the conduit for

Ms. Meisch' s bias against plaintiffs.

        61.     This is an example of what the Sixth Circuit Court of Appeals calls "the cat's


paw" theory in the context of a First Amendment retaliation claim brought under Section 1983.

Paterekv. Village of Armada, Michigan, 801 F.3d 630, 651 (6th Cir. 2015) ("The 'cat's paw'


theory refers to a situation in which a biased official, who lacks decision-making power,

influences the unbiased decision-maker to take an adverse enforcement action.") (Internal


quotations and punctuation omitted).

        62.     The denial of plaintiffs' renewal application was motivated at least in part by


plaintiffs' conduct described in paragraph 47 (a) through (c) above.


        63.     The above facts establish that Ms. Meisch was motivated at least in part by


plaintiffs' constitutionally protected conduct, thus confirming a straightforward claim, pursuant

to 42 U.S.C. Section 1983, for retaliation for exercising the core First Amendment rights of free

 speech, assembly, and petitioning the government to redress grievances.      Paterek, 801 F.3d at


 645 ("To succeed on a First Amendment retaliation claim, the following elements must be

 proven: '(1) the plaintiff engaged in constitutionally protected conduct; (2) an adverse action was

 taken against the plaintiff that would deter a person of ordinary firmness from continuing to

 engage in that conduct; and (3) the adverse action was motivated at least in part by the plaintiffs


 protected conduct.'") (Quoting Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 723 (6th Cir.


 2010)).




                                                  9
  Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.15 Page 12 of 24




       64.     The Sixth Circuit has repeatedly recognized the right to be free of retaliation for


exercising First Amendment rights in numerous cases that are not meaningfully distinguishable.


See, e.g., Paterek, supra; Fritz, supra;   Lucas v. Monroe County, 203 F.3d 964, 972 (6th Cir.


2000) ("The Supreme Court has consistently held that the government may not deny a benefit to


a person on a basis that infringes his constitutionally protected . . . freedom of speech even if he


has no entitlement to that benefit.") (Omitting internal quotations of the Supreme Court's opinion


in Board of County Comm'rs v. Umbehr, 518 U.S. 668, 674 (1996)); Holzemer v. City of


Memphis, 621 F.3d 512, 527 (6th Cir. 2010) ("The issue in a First Amendment retaliation claim

is the grounds actually relied upon, not those that might have been relied upon by some other


government agent in a similar situation, and plaintiffs need only show that the action was taken


at least in part because of the exercise of the protected conduct.") (Internal quotation omitted);


and Paige v. Coyner, 614 F.3d 273, 283 (6th Cir. 2010) ("an act taken in retaliation for the


exercise of a constitutionally protected right is actionable under §1983 even if the act, when


taken for a different reason, would have been proper.") (Internal quotations omitted).


        65.     Plaintiffs   were   engaged   in   constitutionally   protected   conduct   when they


associated with their business associate, Ms. Neas, while she chalked political messages on the


public sidewalk along the street in front of City Hall.


        66.     Plaintiffs   were   engaged   in   constitutionally   protected   conduct   when they


 associated with their business associate who had submitted a private Facebook posting regarding

 the expression of her deeply personal and strongly-held political views about the mistreatment of


 immigrant children.


        67.     Plaintiffs were engaged in constitutionally protected conduct when they sought to

 conduct a voter registration drive at their place of business.




                                                   10
  Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.16 Page 13 of 24




       68.     By denying (or by causing a selection committee to deny) plaintiffs' application


to renew the lease of their rental chalet for engaging in constitutionally protected conduct, Ms.


Meisch took an adverse action against plaintiffs that would deter a person of ordinary firmness


from continuing to engage in that conduct.


       69.     Ms. Meisch' s adverse action of denying (or causing a selection committee to


deny) plaintiffs' application to renew the lease of their rental chalet was motivated at least in part


by plaintiffs' protected conduct.


        70.    Ms. Meisch's adverse action was intentional, for the very purpose of retaliating


against plaintiffs for engaging in constitutional conduct. At a minimum, Ms. Meisch's adverse


action against plaintiffs was taken with reckless or callous indifference to plaintiffs' federally


protected rights. Thus, plaintiffs are entitled to an award of punitive damages. Smith v. Wade,

461 U.S. 30, 56 (1983) ("We hold that a jury may be permitted to assess punitive damages in an

action under § 1983 when the defendant's conduct is shown to be motivated by evil motive or

intent, or when it involves reckless or callous indifference to the federally protected rights of

others.")


        71.     By retaliating against plaintiffs for exercising their First Amendment rights as

described above, defendant Meisch, acting under color of law as City Clerk of the City of


 Muskegon, subjected plaintiffs (or caused plaintiffs to be subjected) to the deprivation of rights

 secured by the First Amendment to the Constitution, made applicable to the states by the


 Fourteenth Amendment, all in violation of 42 U.S.C. Section 1983 ("Every person who, under


 color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the


 District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other

 person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities




                                                  11
  Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.17 Page 14 of 24




secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit

in equity, or other proper proceeding for redress . . . .")


        72.      As a result of Ms. Meisch's retaliation, plaintiffs have suffered economic and

constitutional damages in an amount greater than $25,000.


        73.      The conduct of Ms. Meisch—using the power of her governmental position as

City Clerk to retaliate against plaintiffs for exercising their First Amendment rights in their own

community—is unlawful and unacceptable, particularly in a proud City like Muskegon.

                                          Relief Requested


        WHEREFORE, plaintiffs respectfully demand judgment in their favor and against

defendant. Plaintiffs respectfully demand the following specific relief:


                 a.     money damages in excess of $25,000 in an amount to be determined at

                        trial;


                 b.     punitive damages;


                 c.     statutory attorneys' fees under 42 U.S.C. Section 1988;


                 d.     other costs of suit; and


                 e.     such other relief and costs as this Court deems equitable and just.


                                             Jury Demand


        Plaintiffs respectfully demand trial by jury.


        Dated:    September 15, 2020


                                                   Respectfully submitted,


                                                   Stacey Hilton, and Good Moos LLC




                                                   By:
                                                          Bradford W. Springer


                                                     12
Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.18 Page 15 of 24




                         EXHIBIT
                                   A
            Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.19 Page 16 of 24



        !

                                                              Western Market
                                                          2019 Lease Agreement



                      This AGRI-fcMCNl marie and entered into the          ''day of                    . ^o1 1 uy am Uriwner
                      the City of Muskegon "City", 933 Terrace Stiept, Muskegon Ml 49440 and
                                                            "Tenant' of » reitain chalet louu^o on Wpru*rn Avenue hr twee
                      1st Sheet and 2"" Street, Muskeron, Ml 49440


                      A The City of Muskegon has agieed to prant a rcvcn au'e non •Mnsfnrpnlp, arid non e\clu-' '( use of
                          *ij\ v               chalet, on Western Avenue bawcpr l'1 Street ano T ' St'ee+ arija' t-nt to the
                     US Post Office.


                     B. Tenant has agreed to rent the                         chalet from the City Tnereforc, the parties agree
                     as follows.


                         1)   Use. Retail purposes only

                                                   S
                         2) Rent. Rental amount        Cl\ IS""      for the season

                         3) Length Df Agreement. The agieement will take effect on                     Clh ) ^ through
                         December 14, 2019. Penalty for vacating premises before term expires is^$50 per day

                         1} Security Deposit


                       5) Trash. The Tenant is responsible for moving any trash from the public rights of way connected to
                                                                                                                                            U '
                    Tenant's business If Tenant does not remove trash, the City of Muskegon may remove the trash and bill                   m


                                                                                                                                           Wi'
                                                                                                                                   .. . '}.,
                        6) Sublease. The Tenant may not sublease its space m whole or part to any other individual or
                    business, All Tenants must be listed on the original lease unless authorization is given from staff             •i..
                                                                                                                                             "i-V o
                                                                                                                                             f        »
I                                                                                                                                  sSMSB
                                                                                                                                             If'


                                                                                                                                       *
                       7) Repair & Maintenance, The City shall be responsible for all repairs unless damage is deliberate by
                                                                                                                                              m
             .     tenant, in this case, the Tenant shall be responsible to pay for any repairs the City shall make
                                                                                                                                   :-U*
                                                                                                                                       - w*
                                                                                                                                             Tr
                       oi Damage. V v da.r»cg° ci n^u.anpnt chc-gec tc rno structure si J be icpai             j t' ast ..ho b.-
                                                                                                                                   *       , lA*.
                   the Tenant or the tenant will be charged any fees incurred by the City of MUskegon.
                                                                                                                                    "» Mr,,               v|


                       9) City Inspections. City allow.": to »*ondurfc nspectio'i* iron mastr,,1}!* not c?
i

                      JO) Insurance. "he Tenant shall provide a CommercV Geneis! iiaoMity msj'ance of nor less than                    -V3)''1
i                  5l.UCO.OSO naming the City of Vuskegor as the (ertifif are holoe-. The: following "ar/magF m'.st be 'i^tert               % '
                   on the insurance, "ADD'TIQNAL Insured1 C.ty cf Muskegon. <?ll elected and appointed oft.clsls, ml                             __
                   employees and vo-unteers. all boards, commissions, end/or cuthodties and board members, including                   -     ^
                 J emplpye$s and volunteers thereof." The Insurance policy must be In place and on file m the City Clerk's
    1
    mm
                                    tenant wlffnot be allowed to operate unti' policy is active.                '
                                        'i v:' t
            BHHHSS£SBra3^.• "                                         '                                                *J   ,
                                                                                                                                   m
            Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.20 Page 17 of 24


                        Ilj Operating Covenant,
                     5      The Tenant than not ah,union or In
                                                                   nv< va/-<rn fii« m ,f, t
                                                                                              .lllll ',1 nil 1)1 »t rf'luvY I'l/on ' r,| | Itc   ,
                           •rrram, lit aiwbywn, or                     , „,,y „
                                                                                                                   i'l   hi' non, RolnfMiui of
                           business bankruptcy            or i.mil.ii pi,|t tlu>


                    b      Tenant may not display mprclwrtdi'i. out-Jrjr
                                                                           >rth' i hmi | j r up, irn. 1 1 hi fk'hlii tigui', oi way
                           without pi lor written roiisont from thef ,ty(J| wimkngor


                    c,     Tenant must keop ihHr c haloi and •, mint
                                                                          'iKiirij. -umi                 (1|„j wj,


                    d      Tenant will refrain from using the t hater m
                                                                             any way that is rJn rupttvr , a nw sanro, aiinoyaru o, or                                ""
                           an inconvenience
                                                                                                                                                                  >if "



                    e.     Tenant must keep the chalet continuously Bnfl uninterruptedly open for business and

                           adequately staffed during the following hours
                                                                                                                                                                  >>

                          Mey25 -Scutcmuur Iojc . «Ved- «sna\- th-j^ Frio                              f. .m A on i- fi c-*
                          May 25 - September 1 open Saturdays from 9 am to 3 pm                              HMjMI                                                m
                          Open Sundays for the month of July from noon to 3 pm                                                                                    ti •
                                                                                                                                                                  sm
                          Open all cruise ship and festival days                                             MMMB
                          Open Saturdays, September 7 thi o, gh Octok . - 2t? fi orr 5 nm to 3 on                                                                 Ih
                          Open Saturdays, November 30 through December 7 from 9
                          Open Saturday, December 14 from 9 am to 4 pm                                                                                            • t\ ' !

                                                                                                                                                                  -Vv            ,
                          Noting that emergencies do arise from time-to-time, a grace period of five absences, will
                          be given unless Tenant has contacted staff and received writer aurnor.zation for more

                          absences under exteruat-rg circumstances- ^er five such .il-scrces, the Tenant wil. he
                         fined 550 for each da; Thpy n-maln dose I fortn*> season

                                                                                                                                                                           r
               f          Tenant wi" mainta.u a stocL of me-cha^i se tn oughout tne se«sor.
                                                                                                                                                                           m
               g.        Tenant w.ll comply win a'l 'a as, cdma, 1.55, orders, rules -eguiatmns and                                                                        •,. I ''
                         requirements of federal, state, county, arc ct, government -egt lating tho ute and
                                                                                                                                                                             m


^              n.        Tenant will not Install any signs or the chalui or display «ir , ad j't.ona >igns on tne
                                                                                                                                                                             <'
                         sidewalk er porch. No outside displays shall be attached to the bui'ding, cover the                                                      w&
                                                                                                                                                                               m
t                        building, or cover the windows. If outdoor displays are used, they must be tastefully                                                                  ::i
                         decorated. They cannot be on the sidewalk. It Is the tenant's responsibility to inform                                                   1             £

        .                their employees of the rules. Items must be removed immediately when told and a $5Q ,                                                                  )
                                                                                                                                                                                >v,
    .                    fine wlfl be Issued after the second warning of the season. If racks are used,.tney are                                     /
                                                                                                                                                          a
                                                                                                                                                         - Ir .

                                                                             .     |   |




                                                                                           MUe !s4#ed'?tii?%WK


                                                                                                                                                              i                       «
                           Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.21 Page 18 of 24
     S

     m



    m
    £


    iPa


                                            manner as to detract from the cnaracter ?no >-t ,n,<j'o> jf : r   » >   i

             ft
                                       j.   Tenant shall say no disparaging i em arks to ti » puviit    mhi r v./       »c,,*r""   r --i d' r
                                            entity involved in the chalets or doAr'+own Vp^ccs sr a > i*p 'o i'IT' ' r o'r r
                                            vendors, customers, and other buslnes' o.v e s
                   L




IB—                                    k. Tenant shall provide a copy' of their ;a!esijx i cen ? ind - i/of-i*" i.^i'p-,1 p            "ID/
^agfg3RjSPg^iK»
                                            City, State, or Fedei a| government


     *w;-.                             I.   Electricity is limited Tenant may plug in a lamp uir conditioner/heater cell phone, of
         T   «-V       «                    music Any other items such as a cooler, refr gerator, appliance, etc v. II pay ^ 1
                                            additional $50 for the season per EACH appliance lisj any appliances to he used attne
             m
         m                           , . chalet.                     rL^ '^r r \ < n~-^\U VpJoVgjX                             'nit'ai here to
)&aawesfBnnsuss!&.
                                            State your understanding that it Is your responsibility to report ff /ou add an appliance

    . -mt
     mmam


       fc:                             m Tenant shall paiticipate in marketing chalet including social media, events, and
                                            participating in activities at Western Market
\     X
      u                                                                                                                                                     A

                                       n. Tenant ]s responsible for their own internet connection to accept payments 1 he city is
i     14W
          -k1
                                          not responsible for any nvssed sales that may happen from the lack of internet

                                      o, Tenants shall keep the outside and inside of their chalet clean at ail times Tenants shaii
    I'M
                                            pick-up any trash outside of their chalet and dispose in a proper manner
                       mm
    1
                                      i?5 Default Temnt aEre.-s should ten ni l."U- n v. / >r« vis-oi r m the n;r> »m -n* the
                                 ci" Muskegon may at any t mo deibi a mo W «int in default and laminate n»."-ir rrn'Mt
    • -ma
    SV

    ,z\                            ' 13) Indemnification. Tenant shall Indemnify City, its officials, etc. against any and all acts
                                 arising out of 1 enants use of the climel, md -I! c a ms liability, hens, oU
                                                                                                                                                            6
                                      j4j Reimbursement. Tenant agrees that it shall reimburse City of Muskegon for any and al|
                              ^ 1 ttsts andV^Pses, lauding reasonable -attorneys' fees'that City of Muskegon incurs m m
                                                                                                                                                            3
                                 connection with the enforcement of its rights under this Agrpprnunt.                                                      h
                                                                                                                                                           {
                                                                                                                                                          '".S
                                       ii-) Remedies. Tailure to pay rent: failure to perform any covenant will giv* the City the                          m
                                                                                                                                                           ;'
                              ' ;',righf               the 'Agrbpm>fig ' ' ' ' '           ' k' ' '    " '                                      ^ .
                                                                                                                                                          _--7i

                                                                                                                                                      m
                                                                          ".-ti-.v.   (-                                                    s»




                                                                                                             mmmm




                                                                          sIRfe
                                Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.22 Page 19 of 24
            ffl
        t        '   w

                                                                               Speitrum /Yfi/w-il
                                                                                            with
        t             »
                                                                      7 win (til /'<«-/•i mi rjntre f nttqitny-
                 ti-
                                                                      4 member ctmqiatty ty'fhe Hartford, m
             1                                                                4/1 1/2019 - 4/1 )72lfZiJ
            rfy
             -wy

            w-*#
•3?
                                                       18) Severability. Should any one or more of                        p>o/' . i o—i'i-sARrecrtie'.tbe
I
                                                 determined to be unlawful, Invalid, or unonfoiceaivo ' < r.*n , • - p r.iovtion* of this


            I
            A
                                                 JN V/rNr^S \,\ML.t'Or 'Ivi yc'Mi f s ' ,                           , •                    i              I'll r'.tj
                                                 executed on the "Il^day of ^r-cv/^-'OcI^

    m
                                                 WITN'SSCS                                             City of Mu'.kepon

§
i
1 1         *-




    mm


      I
      m                                                                                                Tenan

    ~ fi


                                                                                                           By               I

    1
    m
                            §       •
                            y                                                                                                        MS
                                m


                            »*+ '
                                                   m                                               •   -                               m                                    m
                                                                                                                «
                            p.-
                                        -< *i"
                                                             ^r.     v;l"v          / « s                                       mm
                                                                                *   r
                                                                                                           *,   J   ,*.
                                                                                                                           m                   Biiggji

                                                                                                                                                                            -   1 1




                     fi
                     m p®si?|i®gggg
                     Vi--
                     <SK
                                                                                                                                                           '-~.v\-:    Ms
                                                                                                                                                                m


                     Is
                     KM
                     i&h

                     I      wmmmmmmm^rnxmrn-
                                        ir^s-v
                                             MMkG©?'.
                     m                                                                                                                                                IkMMSS
                     lIlSB



                                                                                                                                                         W££3£&&
Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.23 Page 20 of 24




                         EXHIBIT
                                   B
        Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.24 Page 21 of 24




Ryan Cummins


From:                               ann.meisch@shorelinecity.com
Sent:                               Monday, March 2, 2020 2:47 PM
To:                                 CommissionAII@shorelinecity.com; frank.peterson@shorelinecity.com
Cc:                                 sarah.petersen@shorelinecity.com; Jacqui.Erny@shorelinecity.com;
                                    ryan.cummins@shorelinecity.com; jamie.pesch@shorelinecity.com;
                                    beth.lewis@shorelinecity.com; john@parmenterlaw.com
Subject:                            Good Moos - Chalet
Attachments:                        20200302142649824.pdf



I wanted to share that the committee to select chalets met last week.


I am not a voting member but I was present to present the applications,


After careful consideration, the committee decided not to invite Good Moos back.


Good Moos struggled to be open in the fall and winter because of the product they sell. We did indicate from the
beginning that they must be open and have a plan for other things to share. I don't have a count of the number of days
they missed. They are suppose to report it but most of the time we would find they did not open in the fall and we were
not told. When I questioned why, they indicated they were not selling and did not want to be there if they were not
selling.


In July the attached message was posted on Facebook. It was disturbing to see the Priest of St. Mary's church being
discussed in such a way and posted on fb.


 In August, they wrote a political message in chalk on the sidewalk in front of the chalets. I contacted them and let them
 know that political messages cannot happen at the place of business, They then came to City Hall and wrote the same
 political message on sidewalk of city hall around the building which we removed.


 While everyone does have the right to their political beliefs, several of the chalet vendors have told me they agree it
 should not be at their place of business. The message was about gun violence. Many stated it did not mean they were
 for or against the saying, just that it did not belong at their business.


 Many of the chalet vendors were approached by the vendors of Good Moos afterward asking their opinion. They asked
 to do a voter registration drive at the chalets. I did indicate they could not. It would be fair to state they asked me at the
 beginning of the season if they could have a registration drive and I did say it could be a possibility, but at the end of the
 season and based on what happened above, I thought it better not to allow it.


 The most concerning reason the committee stressed was the lack of attendance last year in the colder season.


 Good Moos was informed today that their application to return was not accepted. They have taken to social media to
 state their opinion and frustration and reaching out for legal assistance against the City. The chalets are not a guarantee.
 I did not state a reason as to why they were denied, I only indicated the committee reviewed all applications and
 unfortunately theirs was denied.


 We did have an application from another ice cream vendor and we have an application from a pizza maker that we think
 will do great.




                                                                 l

                                                                                      Muskegon FOIA Response Chronologically 000423
      Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.25 Page 22 of 24



If anyone wants to call and ask me more deta     y to speak. We had four committee members able to make it
that day and all four did deny the application
                                    .a




Ann




                                                     2

                                                                        Muskegon FOIA Response Chronologically 000424
Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.26 Page 23 of 24




                 7:24                                            .i ! ^ io


             <        c\    Diane Neas


                       Diane Neas
                       July 4 • gt

            "Hey pro-lifers — > Immigrant children In cages have
            heartbeats, too."


            This is the message on the back window of my van, Today,
            someone took' offense to It. A priest took offense to It. So
            much so, that he felt the need to put a prayer card AND a
            personal note under my windshield wiper.


            'Til pray for you. Ft, Matt."


            Fortunately, or unfortunately, I was just half a block from St.
            Mary's in Muskegon. Note in hand I walked up to the iron
            fence that surrounds the grounds. I held up said note and
            asked if Father Matt was there. A young priest raised his
            hand and said he was. I asked him why he felt the need to
            pray for me, He said "you know . , . because of your
            message,"                                                                                                !


            "Why?" I asked, "do you need to pray for me when I care
            about the immigrant children, too?"

            "Because you obviously have anger toward pro lifers."


            "1 have anger toward hypocritical pro lifers," I said, "it's
            pretty arrogant and condescending to say you'll pray for me.
            I don't need you to pray for me, Pray for the families at the
             border. Don't put messages on my car."

                                                                                                                 i
             "Don't park in front of my rectory." he said. Don't, Park. In.
             Front, Of. My MY MY. Rectory.


             "It's a public road, Matt, keep your religion behind the
             fence,"


             He then said, "I gave 20,000 to an immigrant program this
             year."


                                 Sfj®
                                                 «®>V




                                                                 Muskegon FOIA Response Chronologically 000425
Case 1:20-cv-01002-RJJ-SJB ECF No. 1-1 filed 10/20/20 PageID.27 Page 24 of 24



                  7:24                                           .»   ^C3


             <          os Diane Neas

            He then said, "I gave 20,000 to an immigrant program this
            year."


            "Did ya? Did ya Matt? Good for you. You're one of the few."

            "There are cameras all around here" he said.


            "Good. I'll start recording you then too."

            That is when he stopped talking. Instead, he smarmllly and
             with sarcasm, mimed lie would continue to pray for me. He
             pointed at his chest, then me, then did prayer hands and
                                                                                                                 i
             shot me a snotty look.

             "Fuck off Matt. Can't say anything now, can you? You're a
             good example as to Why Christians suck. You get your
             hands into religion and fuck it all up."


             As I was walking away a woman stopped to see if poor Matt
             was ok. I turned around and told Matt that when he wanted
             to come out from behind gilded walls we could talk.


             THIS IS NOT WHAT A PRIEST IS, I hope Matt comes to get
             ice cream,

             mm 8                                               16 Comments


                               Like                        Q Comment
                                                                                                                     I
              K   ii,

                          Glna Russo-Rea                                                                             I
                          We need to help and pray for unborn children
                          as well as immigrant children that... See More

                        View 2 previous replies...

                               Diane Neas
                               Jason Thomas I won't take prayer from
                               those who believe in it but I d... See More


                   f| s Write a comment...
                   y



                                                     :&r


                                                                 Muskegon FOIA Response Chronologically 000426
